Title: To George Washington from Sir James Jay, 19 July 1782
From: Jay, Sir James
To: Washington, George


                  
                     Copy
                     Dear Sir
                     London July 19. 1782
                  
                  I writ to Your Excellency the 12th inst.  I hope that Letter will be forwarded by the same conveyance with this.  I am now called upon to address you by one of those very affecting instances of private distress which deeply wound the heart; and excite all our tenderness in favour of the unhappy Sufferers.  This melancholy Case is occasioned by the confinement of Capt. Asgill as an Object of retaliation; the news of which arrived here about six days ago.
                  T’is a truly melancholy situation to be in, when the misfortunes of others affect our feeling, and prompt us to wish for their relief, at the same time that our reason tells us there may be insuperable obstacles to the exercise of this humane disposition.  Unable as I am, in the present instance, to form a competent opinion on that point, I readily yield to the solicitations of friends, and the suggestions of my own feelings for the distressed family, to lay their condition before you; confident that your humanity and judgment will make a proper use of the information; and that your candour will put a proper interpretation on my conduct.  My acquaintance with the family, and frequent visits to it in this hour of affliction, enable me to give you the melancholy detail from my own knowlege.
                  Sr Charles Asgill, the father of the unfortunate youth, is very much indisposed, and in so critical a situation, having been of late severely threatned with an Apoplectic fit, that the News of his Son’s confinement &c. is kept from him.  His Lady, oppresed with grief, dare not see him, lest her behaviour might betray the secret, which would probably put an end to his existence.  His Daughter, a lovely young Lady of great delicacy of mind and person, has ever since been delirous, raving almost perpetually about her brother, his execution and death.  In this complicated Scene of woe, on account of her husband, Son, & daughter, Lady Asgill herself is sinking into a condition that is easier to be imagined than described.
                  Melancholy as these circumstances are, worse are still to be apprehended.  Should the rigid hand of retaliation cut the thread of life of the unfortunate youth, the stroke would reach beyond himself.  When I view the present distressing Scene, and think on what may happen, I feel, from the very bottom of my soul, for this amiable family.  There is reason to fear that inadvertence or accident may carry the news of the Son’s situation to the father, which would certainly precipitate him into great danger, if not immediately prove fatal: that agitation of mind may distroy the daughter: that complicated distress may sink the wretched mother.  Yet nature may overcome the violence of the present shock: Hope may protract their wretchedness and their lives till they hear the Event: but should that prove contrary to their prayers and their hopes, the consequences will probably exhibit a Scene which humanity shudders to view even in imagination.
                  This, Sir, is the Case that looks up to you for relief.  T’is the Case too of a friend; for Sir Charles has always been the decided and steady friend of our Country.  I have the honour to be, with great regard and respect, Dear Sir Your Excellency’s Most Obt & very humble Servt
                  
                     James Jay
                  
               